The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kiowa county on a charge of having the unlawful possession of intoxicating liquor and was sentenced to pay a fine of $200 and to serve thirty days in the county jail. *Page 9 
Judgment was rendered in October, 1928, and the appeal filed in this court in February, 1929. No briefs in support of the appeal have been filed.
The evidence for the state discloses that at the time charged certain officers with a search warrant searched the premises of defendant and found about 30 gallons of wine. The defendant at the conclusion of the state's testimony admitted the possession, saying: "Well, Mr. Ball (a deputy sheriff) has told the truth and I am just here at the mercy of the court and jury. I had the stuff." No testimony was offered. His statement was in effect a plea of guilty and request that the jury fix the punishment. No material error appears in the record.
The case was affirmed.